 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDEquitable EquipmentCo., Inc.and its wholly ownedsubsidiaryEquitable-Higgins Shipyards,Inc.andNew Orleans Metal Trades Council and CrescentCityLodge37,InternationalAssociationofMachinists and AerospaceWorkers, AFL-CIO andGeneral Truckdrivers,Chauffeurs,WarehousemenandHelpers,LocalNo. 270,a/w InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America, Ind. Cases15-CA-3345 and 15-RC-3888August 29, 1969DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOnMay 13, 1969, Trial ExaminerMaxRosenberg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaboiRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's DecisionThe Trial Examiner furtherfound merit in certain objections filed by the Unionto the second election conducted on September 121968, in Case 15-RC-3888, and recommended thatthe election be set aside Thereafter, the Respondentand the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefsPursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegateditspowers in connection with thisproceeding to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions, and briefs, andthe entire record the proceeding, and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner 2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborThe Respondent excepted to the credibility findings made by the TrialExaminer It is the Board's established practice, however, not to overrule aTrial Examiner's resolutions with respect to credibility unless, as is not thecase here, the clear preponderance of all the relevant evidence convinces usthat the resolutions were incorrectStandard Drv Wall Products, Inc ,91NLRB 544, enfd 188 F 2d 362 (C A 3)in agreeing with the Trial Examiner that the Respondent interfered withthe exercise of the employees' tree choice in the second election held onSeptember 12, 1968, we have relied only upon the Respondent's unlawfulconduct committed after July 10, 1968, the date of the first election, whichwas also set aside Chairman McCulloch would not rely upon SupervisorHughes' statement which was directed to other supervisors, but wasoverheard by employee Grego, nor would he find this statement violativeof Sec 8(a)(1) of the ActRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner asmodified below, and orders that the Respondent,EquitableEquipment Co., Inc., and its whollyowned subsidiary Equitable-Higgins Shipyards, Inc.,NewOrleans,Louisiana,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Orderas so modified'Add the following as paragraph l(k) of the TrialExaminer's Recommended Order."(k) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights guaranteed in Section 7 ofthe Act "IT IS FURTHER ORDERED that the second election heldon September 12, 1968, in Case 15-RC-3888, be,and it hereby is, set aside, and said case is herebyremanded to the Regional Director for Region 15 toconduct a new election[DirectionofThirdElection3omittedfrompublication ]'in order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wvman-Gordon Company,394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist, containing the names and addresses of all the eligible voters, must betiled by the Employer with the Regional Director for Region 15 within 7days after the date of issuance of the Notice of Third Election by theRegional Director The Regional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OE THE CASEMAx ROSENBERG, Trial ExaminerWith all partiesrepresented, this case was tried before me in New Orleans,Louisiana, on January 14 and 15, 1969, pursuant to anamended complaint filed by the General Counsel of theNational Labor Relations Board and an answer thereto byRespondent,EquitableEquipmentCo , inc and itsWholly Owned Subsidiary Equitable-Higgins Shipyards,Inc i Joined with the complaint are objections to anelectionconducted by the Board among Respondent'semployees on September 12, 1968,2 which were lodged bythe New Orleans Metal Trades Council, herein called theCouncil or the Union, and which the Regional DirectorforRegion 15 consolidated for hearing by order datedNovember 29, 1968 At issue is whether Respondentviolated Section 8(a)(l) of the National Labor RelationsAct,asamended, by certain conduct to be detailedhereinafterInhis supplemental decision on objectionswhich issued on November 26, 1968, the RegionalDirector also referred for decision the question of whetherthe foregoing alleged acts of misconduct by RespondentThe complaint, which issued on November 29, 1968, is based uponcharges and amended charges which were filed and served on July 17, July22, and September 11, 1968'Case 15-RC-3888178 NLRB No 50 EQUITABLE EQUIPMENT CO, INCwhich antedated the September 12 election, as wellanother objection to the election filed by the Union, sointerferedwith the employees' freedom of choice as torequire the holding a third election ' All parties wereafforded full opportunity to present evidence, to examineand cross-examine witnesses, to argue orally at the closeof the hearing, and to file briefs Briefs have been receivedfrom the General Counsel and the Respondent, whichhave been duly consideredUpon consideration of the entire record, including thebriefs submitted to me, and upon my observation of thedemeanor of each witness while testifying, I hereby makethe followingFINDINGS OI FACT AND CONCLUSIONSITHL BUSINI SS OE THE EMPLOYERRespondent, a corporation duly organized under thelaws of the State of Louisiana, maintains its principaloffice and place of business in New Orleans, Louisiana,where it is and has been at all times material hereinengaged in the manufacture of marine products at its NewOrleans and Madisonville, Louisiana, facilities During theannual period material to this proceeding, Respondentpurchased and received goods valued in excess of $50,000directlyfrompoints locatedoutsidetheStateofLouisiana, and shipped goods valued in excess of $50,000from its Louisiana facilities directly to points locatedoutside that StateThe complaint alleges, the answeradmits,and I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the ActitTHL LABORORGANIZATION INVOLVEDThe Union isa labor organization within the meaningof Section2(5) of the ActIIITIIL AL1 I Gf D UNFAIR LABOR PRACTICESIt is undisputed and I find that, pursuant to a petitionfiled on April 25, 1968,' in Case l5-RC-3888 by CrescentCity Lodge 37, International Association of Machinistsand Aerospace Workers, AFL-CIO, an election was heldamong Respondent's employees on July 10 GeneralTruckdrivers,Chauffeurs,Warehousemen and Helpers,Local No 270, IBT, and the Council intervened in thatproceeding and appeared on the ballot The election tallyshowed that, of approximately 588 eligible voters, 31 castvotes for the Machinists, 7 voted for the Teamsters, and40 cast their ballots for the Union, with 34 ballots underchallenge it was stipulated and I find that, by agreementof all parties, this election was set aside and a second onewas conducted on September 12. In this election, of'inaddition to urging as objections to the election certain acts ofmisconduct by Respondent which find their parallel in the allegations setforth in the complaint,theUnion advanced the following additionalconduct by Respondent in support of its plea that the results of the electionshould be overturned Supervisor John Sisson "was seated approximatelytwenty-five feet away from the voting line at the New Orleans facility andduring the afternoon session,called out voters'names as they stood in line,and made a thumbs-down motion with his hand,"and Sisson was observedin the voting area talking to two men as they lined up to vote303approximately 644 eligible voters, 10 cast their ballots fortheMachinists, 6 voted for the Teamsters, 170 selectedtheUnion, and 356 voted against the participating labororganizations. In addition, there were 53 challenged and 3void ballots Thereafter, on September 19, the Union filedobjections to the second electionInhiscomplaint, the General Counsel alleges thatRespondent, by and through its officers, supervisors, andagents,interferedwith,restrained,and coerced itsemployees in the exercise of rights guaranteed them underSection 7 of the Act and thereby offended the provisionsof Section 8(a)(1).He further asserts this misconductwarrants setting aside the election run on September 12For its part, Respondent denies the commission of anylabor practices proscribed by the Act and urges that theelection results should stand I turn to a consideration ofthe alleged misconductA The Conduct of Supervisor Frank ThresherEmployee Joseph Griffith testified that, about a weekbefore the first election which was conducted on July 10,SupervisorFrankThresherapproachedhiminRespondent's warehouse and inquired "who I was goingto vote for." Griffith replied that "the union had donenothing for me at the time and the company had "Thresher remarked that "if it wasn't for the unions, thatwe wouldn't be making the wages we were now "Griffithfurthertestifiedthat,following the firstballoting, he informed Thresher that he was assisting theUnion in its organizational campaignApproximately 4weeks prior to the second election on September 12,Griffith once more was queried by Thresher as to how theformer intended to vote, and Griffith rejoined that "Iconsidered that my business. I would vote for who I sawfit "Griffith added that "I mentioned that I had changedmy mind about the union, and I did not want- likefor thecompany to try to brainwash me" Two weeks later theUnion dispatched a letter to Respondent in which it setforth the names of the employees who constituted thein-plant organizing committee and Griffith's name wasincluded among themEmployeeCliftonStonehadworkedfortheRespondent since 1951He testified that, a few weeksbefore the first election, Thresher approached him in thepipefitter's shack carrying a piece of paper Thresherasked Stone what the latter thought about the Union.When Stone stated that the Union "was all right, hadsome good points," Thresher made a note of thesecomments on the paper According to Stone, Thresherthen "asked me if I was going to vote for the Union Itold him I didn't know, I hadn't decided at the time. Andhe wrote that down and seemed like he asked me if Iwould help them, you know, ask the boys in the union notto vote for the union and what not " Thresher concludedthe conversation by advising Stone that Captain NevilleLevy, Respondent's chief executive officer, "probablywould close down the yard" if the Union succeeded inweaning the collective support of the employeesIt is Stone's further testimony that, a day before theinitial voting, Thresher visited Stone's work station with anumber of Respondent's campaign buttons bearing thelegend "I am True Blue" and requested Stone to wear oneof the buttons and to distribute the rest to the men underhim. Stone retorted, "if I am ordered to I will offer togive them out to my men but I will not wear one myself."'Unless otherwise indicated,all dates fall in 1968 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout a week after the first election, Stone completed ajob on a Coast Guard vessel and requested another workassignmentfromhissupervisor,ThresherThresherinstructed Stone to remove some valves from the bottomof a bargeWhen Stone, who was a leaderman andnormally worked with assistants, inquired as to who wouldassist him in this task, Thresher replied, "I am breakingyou down to a workeryou cut my throat beforeIam going to cut your throat, you Union Loving Mother"With this, Thresher placed his hand on his watchpocket from which a 4-inch knife protrudedWhenquestioned whether Thresher mentioned how Stone had"cut [Thresher's] throat before," Stone initially respondedwith a vague reference to an argument he had withThresher many years before concerning the supervision ofsome employees Stone then informed Thresher that "Iwas going to vote for theunion"Upset by what hebelieved to be a threat on his life by Thresher's remarks,StonevisitedtheofficeofHudsonBourgeois,Respondent'sassistantvicepresidentandplantsuperintendent,shortly thereafter to report the incident Inthe presence of Thresher, Stone told Bourgeois that "I amafraid formy life " Bourgeois proceeded to assuageStone's fears, at which juncture Thresher assured Stonethat the former "wasn't going to cut my throat He didn'tmean it that way He was figuring on cutting me downbecauseItiedupwiththeUnion "During thisconversation Stone related to his superiors that he felt illand was goinghome Afterreturning home he went to thelocaloffice of the National Labor Relations Board toprocess his complaint against Thresher and RespondentWhen he returned to work the following day, he apprisedHaroldHebert,Respondent'sassistantplantsuperintendent, of his journey to the BoardHebert toldStone that "I am not cutting you down Frank Thresherhas not the authority to cut you down I am the one tocut you down Keep you nose clean and forget aboutthat "In his testimony, Thresher steadfastly denied that hehad any conversations with Griffith prior to the initialelection either in the warehouse or elsewhere in which theUnion was mentioned or in which he questioned Griffithas to how the latter was going to vote According toThresher,the subject of unionization did arise during acolloquy with Griffith approximately a week prior to thesecond balloting although he could not recall how thisconversation was initiated. It is Thresher's testimony thatGriffithvolunteeredtheinformation that "he wascomplaining about the union, that they had to, either fortyto sixty dollars coming in, and he was paying a dollar aday to work,and he got laid off and he went to the halland tried to get sent out on a job." Thresher related thatGriffith "wasn't for the union any more on account ofthat incident they had when they took his money "Thresher entered a testimonial denial that he had anyconversations with Stone concerning the Union prior tothe first electionHe acknowledged, however, that a dayprior to the second election, Stone approached Thresherand Assistant Plant Superintendent Hebert and,pattinghissupervisors on the back,exclaimed "Well, I amstabbing you in the back tomorrow I am going to cutyour throat,and stab you in the back, I'm no longer withthe company.Igot a good offer from the union." Whenasked whether he had a discussion with Stone on the dayof the second election regarding the Union, Thresherinitially responded in the negative.After being promptedby Respondent's counsel, Thresher finally recalled that hedid converse with Stone on that date about a unionconstruction book, and Stone remarked that "he had togo with the union because they gave him a good dealThey offered him a master construction book, and hewasn't going to turn that down, because that-that callsfor $5 80 an hour " Thresher stoutly proclaimed that nomention was made of Captain Levy closing the yard if theUnion was successful in their discussion and nothing wassaidabout what would happen if the Union won thesecond contest He further denied that he requested Stoneto urge his crew to vote against the Union, and denied hemade notes of this conversationThresherwas thenqueried as to whether he had any recollection of adisagreement with Stone approximately a week followingthe first electionThresher allowed as how he hadHowever, he thereupon pinpointed the episode as havingoccurred after the second balloting on September 12 untilcounsel jogged his memory by showing him certain noteswhich he had made on July 16 to memorialize the incidentand which would, as Stone testified, place the occurrenceabout a week following the initial vote According toThresher, Stone had asked for another work assignmentthat day and the former instructed the latter to pull somevalves from a barge with the assistance of a helper Stoneprotested,"What, are you cutting me down"" andThresher tartly rejoined in the affirmative Stone inquiredwhether this meant that he would lose his status as aleaderman with a consequent loss of pay and Thresherreplied "No, I'm not cutting your pay I'm in a bind andIneed some help " Stone complained that he was ill andcould not undertake the new assignment and again pressedThresher for the reason for "cutting me down " Thresherstated "Well, Stone, I will give it to you this way,you'vebeen fooling around enough You've been cutting my throatand stabbing me in the back You took three weeks to doa one week job Every time I look for you you areshootingthebullsomewhere."Thereupon,Stonedemanded an audience with Hudson Bourgeois andHarold Hebert and together they proceeded to Bourgeois'officeWhen they arrived, Stone reported that Thresherhad threatened his life and that he intended to visit theBoard's office to lodge a complaint against ThresherThresher averred that, while he did carry a knife on hisperson, he did not overtly threaten Stone with it and,indeed,assuredStone during this conference that hemeant no harm. Stone then punched out and proceeded tothe offices of the Board Upon his return to work thefollowing morning, Stone "just laughed it off That's all.He come [sic] back laughing,and I was laughing."Initially,Thresher denied that the subject of the Unionarose at any time on July 16.However, he then admittedthat he made notes of the episodes which occurred thatday, relating that "When he [Stone] told me he was goingto the Labor Board, I wanted to memorize as much as Ipossibly could what I said .He was going to the LaborBoard, so I had to know what I said." When questionedas to whether he knew that if Stone went to the LaborBoard "it would have something to do with the union,"Thresher brought himself to admit "I imagine they wouldhave."Finally,Thresher denied that he distributedRespondent's campaign buttons to the employeeswhich borethe legend"IAm Equity True Blue," but stated"Ifoundsome on my desk, when I went in there,but I didn't passthem out."Griffith and Stone impressed me as candid witnesseswho earnestly sought to speak the truth By contrast,Thresherwas an evasive witness who was in frequent needof testimonial rehabilitationAlthough Thresher at theoutset of his testimony denied that, in his discussion with F(U'TABLE EQUIPMENT CO., INC.Stone on July 16, he "cut back" Stone because of hisunion sympathies, he acknowledged that Stone's visit tothe Board on that date "would have" had something to dowith the Union. I credit the testimony of Griffith andStone and find that, on or about July 3, and again on oraboutAugust 15, Thresher interrogated Griffith as towhether the latter intended to vote for the Union. I alsofind that, on approximately July I, Thresher interrogatedStone as to the latter's inclinations toward the Union andhis desires regarding collective representation I furtherfind that, on July 16, Thresher threatened to demoteStone from his position as a leaderman because Stone hadsidedwith the Union Finally, I find that Thresherthreatened Stone on or about July 1 that Captain Levywould curtail operations at the shipyard in the event theUnion won the election conducted on July 10 By theforegoing conduct, when taken in conjunction with thefindings hereinaftermade, I conclude that Respondentinterferedwith, restrained, and coerced its employeeswithin the meaning of Section 8(a)(1) of the ActB The Conduct of Supervisor William Hughes, JrSamuel Grego was first employed by Respondent in1967, was laid off in March, and was recalled in April. Hetestified that, a few days after he resumed work in April,his foreman,William Hughes, Jr , approached him andHughes "asked me if I was for the union, and I didn'tknow at that time that they had any union activities goingon in the yard " However, Grego expressed the opinionthat"itwasaprettygood thing."With thecommencementoftheUnion'scampaignamongRespondent's employees, Grego enlisted in its ranks andhe proceeded openly to wear a pencilholder bearing theUnion's insignia on his work clothes He further testifiedthat,afewweeks before the first election,Hughesinquiredwhether Grego "was still for them, and I toldhim I would vote the way I wanted to vote." Shortly priorto the first balloting, Hughes once more asked if Gregocontinued to favor the Union and the latter replied that "Iwas for the union all the way "According to Grego, he had occasion to pass hisforemen's shack on July Il, the day following the firstelectionAs he approached within 2 feet of an openwindow in the shack, he observed Hughes, as well asWelding Foreman Robert Spiers and his leaderman, KenIsabell, standing inside and he overheard Hughes mentionthe "to Greco boys." This reference drew his attentionand, while he paused to listen, he heard Hughes "tellingBob Spiers and Ken Isabell that he knew who all of themain unionrepresentatives out at the yard; me and PeteGreco and Bill Green and Larry LaFarge And he wasgoing to get us." Hughes added, "I will get all them unionmother .Employee JackMalone started to work for theRespondent in May and relinquished his employment withthe Company in January 1969. He testified that, on thedate of his hire, he visited the personnel office where hewas interviewed by Hughes. According to Malone, Hughes"asked me how I felt towarda union, thatthey was goingto have anelection there, and that they would like to havepeople that would stick by the company " Malone repliedthat "I would rather not discuss it with him," after whichMalone wasoffered and accepted employment.When called to the stand, Hughes recounted that hewas awarethat Grego hadbeenlaid off and was rehired inApril.Hughesmaintained,however, that he did not305interview Grego for reemployment but that this chore hadbeen performed by the latter's leaderman who expressed adesire to reemploy him. Hughes categorically denied thathe had any conversations with Grego concerning theUnionorGrego'sattitudetowardcollectiverepresentation. He also steadfastly denied that he ever toldForeman Spiers or Leaderman Isabell that he knew theidentityof the main union supporters, that he namedGrego, Greco, Green, or LaFarge in this connection, orthat he stated that he intended to rid himself of theseactive union adherents, although he conceded that he andhisforemen and leadermen frequented the shack inquestionwhere blueprints and timecards were stored.However, when pressed on this issue, Hughes admittedthat he was aware that these four employees were not onlysympathetic towards the Union but also were the principalunion organizers in his area, noting "we knew that .itwas common knowledge, they wore union badges."Hughes also acknowledged that he had heard that Grego,Greco, and Green had served as observers on behalf of theUnion during the first electionHe frankly admitted thathe preferred not to have a labor organization in theshipyard and that he "definitely" appreciated the fact thatthere were some employees who were loyal to Respondentduring the union campaign. Nevertheless, when queried astowhether he would rather employ more workers whoexhibitedanallegiancetotheRespondent,Hughesexclaimed that "It would be immaterial to me, as long asI could get my job done "Hughes further testified that he interviewed JackMalone on the date of the latter's hire, but denied that heever had occasion to discuss the Union with Malone.However, he conceded that, during Malone's accessioninterview, "I questioned him on where he had worked Iasked him what his trouble was. He just told me he didn'tlike itHe said he worked on a construction job. I said,'How the hell, you work up there on a construction job,you have to belong to a Local ' " Malone responded thathe maintained his job security by paying a "dobie" to theunion 'Icredit the testimony of Grego and Malone, not onlybecause they impressedme as sincere and honestwitnesses, but also because I deem Hughes' testimony tobe implausible.'Hughes concededly knew that Grego,Greco,Green,andLaFargewere the chief unionadherents inasmuch as they openly wore union buttonsand served the Union at the first election. His displeasureforunionprotagonistswasmademanifestbyhisstatement that he "definitely" preferred employees whosided with the Respondent in the organizational drive andhe harbored no discernible compassion for those whoespoused theUnion's cause.Moreover, the crediblestature of Grego's and Malone's testimony that they wereinterrogatedbyHughesconcerningtheirunionpropensities is enhanced by the findings, hereinafter made,that Respondent's Assistant Plant Superintendent HaroldHebert, who was Hughes' superior, as well as ForemenDonaldLemons and Chuck McVety, systematicallysought to ascertain the desires and sympathies of theemployees regarding union representation In sum, I findthat, in or about April, June, and July, all before the firstelectiononJuly10,Hughes interrogatedGregoconcerning his union sympathies and inquired whether thelatter intended to vote for the Council in the forthcoming'Respondent's unopposed motion to correct the record by the insertionof the words "a dobie," apparently on p 233, 1. 22 of the transcriptbetween the words "paid" and "up,"is hereby granted'Respondent contends that Grego's testimony should be discredited both 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectionIfurther find that, inMay, Hughes similarlyinterrogated Jack Malone I also find that, in the presenceofGrego on July 11, Hughes threatened to dischargeGrego,Greco,Green, and LaFarge, all known unionactivists,because of their efforts on behalf of that labororganization and, by so doing, created the impression thathehad their union activities under surveillance byremarking that he knew that they were the major unionorganizersIconclude that the Respondent therebyviolated Section 8(a)( I) of the Act.C The Conduct of Supervisor Bobby SpiersHillard Pruett had been employed by Respondent from1966 until the latter part of 1968 He testified withoutcontradiction and I find that, about a week prior to thefirstelection, he encountered Foreman Bobby Spiers inthe shipyard Spiers inquired "what I thought about theorganizing that was going around the yard" and Pruett"more or less told him I thought it was okay"Spiers also asked whether Pruett had any dislikes orgripesPruett answered that "we needed more money andalso better working conditions " I conclude that, in thecontext of this proceeding, Respondent, by Spiers' act ofinterrogation of Pruett, violated Section 8(a)(1)D The Conduct of Supervisor Chuck McVetyLeRoyAbronwas employed by Respondent inFebruary and is still working for the concernHistestimony is uncontroverted and I find that, about a weekprior to the initial balloting, he was accosted by ForemanChuck McVety who "asked me how did I feel about theunion. So I told him I didn't have any comments aboutthat " Upon receiving this answer, McVety commented,"they just wanted to know how each one felt about theunion "Alton Fontenot went to work for Respondent in Juneand left its employ on December 30 He testified that, onthe date he was hired, he entered the personnel office foraninterviewbyJamesHymel,Sr.,Respondent'spersonnel clerkHymel summoned McVety who was tobecome Fontenot's foreman. While waiting for McVety'sarrival,Hymel asked Fontenot "how did I feel about theunionHe told me to tell him how I felt about the unionIsaid either way, it didn't make no difference11McVety then entered the office and, after studyingFontenot's application, asked the latter "how did I feelabout theunion" Fontenot gave the same responseWhen Hymel was summoned as a witness, he testifiedthat he recalled interviewing Fontenot in June but had noindependent recollection of the event Nevertheless, HymelinsistedthatheandMcVety conducted separate,consecutive interviews of Fontenot on that day, and hewas certain that he didnot inquireinto the latter's feelingstoward the UnionHymel was equally insistent thatMcVety did not pose a similar inquiry to FontenotMcVety was not called to the standIcredit Fontenot's testimony and find that, during anaccessioninterview inJune, bothMcVety and Hymelbecause he filed charges under Sec 8(a)(3) alleging that he had beenillegallydiscriminated against by Respondent which subsequently werefound by the Board to be lacking in merit,and because he failed to informthe Board investigator of Hughes'statements to Spiers and Isabell until hegave a second affidavit to the investigator on October 3 after he leftRespondent's employ I am not convinced that these circumstances affectthe otherwise credible quality of his testimonyquestioned Fontenot as to his feelings about the UnionRespondent asserts that Hymel was not a supervisorwithin the meaning of the Act and therefore it is notresponsible for his utterancesAs the record fails toestablish thatHymel possessed the requisite indicia toqualify him as a supervisor under Section 2(11) of theStatute,Ifindmerit in Respondent's assertion andconclude he was not a supervisor within the meaning oftheActHowever, the General Counsel alternativelyargues that, even though Hymel was not a supervisor,Respondent was nevertheless accountable for his conductbecause he was "sufficiertly aligned with management inthe eyes of the employees for his conduct to have acoercive effect and further be attributed to Respondent."Hymel was classified as a "Personnel Clerk" and workedinanofficewherehereceivedapplicationsforemployment, advised applicants if jobs were available,noted their skills, checked their references, and arrangedfor their insurance coverageHe also determined in hisinterviewswhether the applicants had any physicaldisabilitiesWhen employees were tardy, they would taketheir timecard to Hymel who ascertained and made anotation as to the reasons for the tardiness which could beafactor in their dischargeMoreover, he attendedmanagement safety meetings and occasionally distributedpaychecks.Under the circumstances, I conclude thatFontenot had reasonable cause to believe that Hymel wasacting for and on behalf of management when he madehis inquiry concerning Fontenot's union sentiments 7Accordingly, I find and conclude that Respondentviolated Section 8(a)(I) when McVety interrogated Abronand Fontenot, and similarly offended the Statute byHymel's questioning of Fontenot.E The Conduct of SupervisorDonald LemonsMark Gemelle was last employed by Respondent fromApril to September as a shipfitter, and his foreman wasDonald Lemons Gemelle's testimony is undisputed and Ifind that, around the end of May, he was called intoLemons'officeandwas told that Lemons had aquestionnairecontaininga series of questions whichRespondent wanted Gemelle to answer. Lemons statedthat he would fill in most of the answers because he wasaware of "how [Gemelle] felt, as far as my attitudetoward the company, and so on " Gemelle asked what thisinterrogation was all about, and Lemons explained that"ithad to do with the union movement in the yard."Gemelle commented that he was unaware that any unioncampaign was in progress at the shipyard and, as thequestioningcontinued,Lemons told Gemelle that thelatterwas "very, very green; very, very green " Gemelleinquired into the meaning of this expression, and Lemonsreplied "Well, it's a code. It was a questionnaire, he saidthat he had to ask all mento signtheir opinion as far asthe union was concerned in the yard. That if you weregreen, you were for the company, if you were yellow, youwere on the fence, and if you were red, you were for theunion"Lemons then asked Gemelle "How I felt aboutthe company, what men in the yard he thought I couldinfluence, and what men in the yard could influence me asfaras therewere somequestions on ability which heanswered, and filled in my capacilities [sic] and my-myviews on unionismHe asked how I felt aboutunions, andhe -I told him frankly that I believed in unions, but Ididn't think they did any good in shipyards " At this'SeeFinesilverManufacturing Company,160 NLRB 1400, 1402 EQUITABLE EQUIPMENT CO., INC307juncture,Lemons stated that "there is a big unionmovement in the yard " When Gemelle expressed hisignorance as to this activity, Lemons responded, "Well, Iknow it's going on I know who the ringleaders are Atthat point he mentioned Red Huggins, said he was aringleader in the back " Lemons concluded the sessionwith the remark, "There is more than one way of skinninga catWe will get even with them "Based upon the foregoing undenied testimony, I findand conclude that Respondent coercively interrogatedGemelle concerning his union desires and sympathies and,throughtheuseofthequestionnaire,createdtheimpression that it was engaging in the surveillance of itsemployees' union activities. I conclude that, by suchconduct, Respondent violated Section 8(a)(I) of the ActF The Conduct of Supervisor Lloyd GivensHillard Pruett testified that, on July 9, the day beforethe first election, he encountered Supervisor Lloyd Givensduring his tour of work According to Pruett, Givensinquiredwhether Pruett drank beerWhen the latterreplied in the affirmative, Givens stated, "You stay withus and you can have all the beer you want to drink afterthe election is over " Pruett retorted that he did not careforGivens'beerand the conversation terminatedAlthoughRespondent sponsored a beer party for itssupervisors that day, Pruett was not invitedInhistestimonyGivens denied that he had anyconversationwithPruetton July 9, denied that hementioned the Union to Pruett on that day, and deniedthat he offered Pruett free beer if he voted against theUnion. I do not credit his denials, in light of Pruett'sundisputed testimony that Respondent held a beer partyafter the election to which Pruett was not invitedIn its brief, Respondent would write off Givens' profferof lager as "shipyard raillery "When viewed against thebackdrop of Respondent's entire course of conduct in thiscase, I do not so consider it Accordingly, I find that, onJuly 9, Given, promised to provide free beer to Pruett ifthe latter shunned the Union in the balloting whichoccurred the following day By this conduct, I concludethatRespondent offended the provisions of Section8(a)(1)G The Conduct of SupervisorHerbert "Blackie"ChauffeEmployee Clifton Stone testified that, approximately 2weeks before the second election which was held onSeptember 12, he had occasion to speak to WelderForeman Blackie Chauffe regarding the well-being of awelder who had been assigned by Chauffe to work in thehold of a barge This welder, who possessed but one lung,had experienced sieges of vomiting and coughing on thejobBecause the welder was a union adherent whoprominently displayed a union decal on his person while atwork, Stone accused Chauffe of assigning the man to themost undesirable and hazardous jobs in the shipyard dueto his union adherence According to Stone, this argumentprecipitated a discussion of the Union's organizationalcampaign during which Chauffe remarked, "do you knowthatMr Levy [Respondent's president] would close thisyard down if he had the union in here." Chauffe furtherremarked that Levy had once owned a brewery which hehad shut down because a labor organization had struckthe enterpriseIn his testimony, Chauffe denied that he ever discussedthe physical condition of any welder with Stone, anddenied that he told Stone that Levy would terminateoperations if the Union succeeded in the electionNeither Chauffe's demeanor nor candor on the standwas impressive. I therefore credit the testimony of Stoneand find that, shortly before the second election, Chauffethreatened thatRespondentwould close its shipyardfacilities in the event the employees voted for the Union Iconclude that, by Chauffe's threat, Respondent violatedSection 8(a)(1)H The Conduct of Supervisor John KoeppAnthonyMonistere was employed by Respondent in1966 and left the Company in September His testimony,which was taken at a hospital in New Orleans where hewas recuperating from injuries sustained in an automobileaccident, was to the effect that, sometime in August, heandCliftonStonehadbeenselectedasunioncommitteemen at a union meeting and this intelligencewas immediately brought to Respondent's attention. In aconversationafewdays laterwithJohnKoepp,Respondent's vice president,whichMonistere placedabout 2 weeks prior to the second election on September12,Koepp commented, "Tony, I understand that youwent to a union meeting last night." Monistere admittedthathe had attended such a gathering. Koepp thenlamented, "You know, I hired you in, I gave you a job,you learned a trade Then after you turned round and cutmy throat, I can't understand it." Thereupon, Koeppdemanded to know the names of the other employees whohad gone to the union meeting but Monistere replied thathe was not at liberty to divulge this information Koeppconcluded the conversation with the observation that "asfar as he was concerned, that I [Monistere] was finishedwith Equitable Equipment Company."Monistere further testified that, prior to becoming aunion committeeman in August, Koepp met him at workand reported, "Tony, things got kind of tied up right now.Ican't give you a raise because the union won't let us, butI'm going to the main office right now and see what I cando for you "Koepp admitted that, in August, he had a conversationwithMonistere regarding theUnionwhichKoeppinitiatedAccording to Koepp, he approached Monisterethat day and inquired whether Monistere "was connectedwith the Union," and Monistere replied in the affirmative,adding that "he had accepted a book from the Union "Koepp then asked "if there was anyone else in the Unionat the Plant connected with the Union," and Monisteresupplied the name of employee Joe NotrianoWhenquestioned as to whether there was any further discussionabout the Union, Koepp initially responded that there wasnone.He then changed tack and stated that he toldMonistere that "I did not want him to talk Union on theyard during working hours but after he left the Yard hecould do as he damn pleased." Koepp denied that hequeriedMonistere as to whether the latter had attendedthe union meeting or was a committeeman, although hesubsequently admitted that he had learned from certainunidentified individuals earlier that morning that there hadbeen such a meeting, that Monistere had been present,and that Monistere had received a union "book " Koeppalsodenied that he informed Monistere that he was"finished"withRespondent, or that he told Monisterethat he had given the latter a job and taught him a tradeand that Monistere turned around and cut Koepp's throat. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDNevertheless,Koepp conceded that he far from relishedthe intelligence thatMonistere was prounion stating that"it disturbed me, yes, because I was trying to build thisboy up as a Machinist.He was only a Machinist Helperat the time." Koepp also conceded that he believedMonisteredisplayeda "lack of gratitude"by attendingthe union meeting,and accepting the union "book" andthe post ofcommitteeman,explaining"It sort of took meoff guard,he would do something like that,yes."Koeppadded that he had spoken to Norman Bourgeois,Respondent'smachinist foreman and a brother of HudsonBourgeois,Respondent's assistant vice president and plantsuperintendent,about Monistere's union activities and thisinformation"disturbed"Norman Bourgeois as well.Finally,Koepp related that he had received a letter fromtheUnionabout3days afterhisconversationwithMonistere in which the names of the committeemen,includingMonistere's,appeared,and that he conveyed thisknowledge to Norman Bourgeois immediately upon thereceipt of the letter.Koepp also acknowledgedthathe spoke with Monistereaboutawage increase before the second election.AccordingtoKoepp, Monistere inquired when the formercould obtain the raise and Koepp replied that"we couldnot give him any increase until we found out the decisionon the election,"an apparent reference to thefact that theBoard had under consideration the decision as to whethertoschedule and when to conduct a second election.However, Koepp denied that he told Monistere that hewould proceed to the main office and see ifhe couldobtain a raise, and denied that he informed Monistere thatthe Union had tied his hands.DouglasPeters,Respondentsuperintendentofproduction,was present during the discussion betweenKoepp and Monistere concerningtheUnion.Peterstestifiedthat,earlythatmorning, it became generalknowledge that Monistere and Notriano had accepted "abook with the Union."Whereupon, he soughtout Koeppand related that "I understand from a rumor onthe YardthatTonyMonistere and Joe Notriano accepted torepresent the Union here in thisYard,in the upcomingelection."PetersandKoeppthenbeganmaking therounds ofthe shipyard and they stoppedatMonistere'sworkstation.Koepp approached Monistere and stated,"Tony,Iunderstand you are going to representthe Unionin theYardover here."Monistere replied,"Yes, I haveacceptedabook."Koepp inquired,"Tony,isthereanybody else in theYardhere who has accepted a book orhas decided to representtheUnion?" at which junctureMonistere uttered the name of Joseph Notriano. WhilePeters denied hearing Koepp tell Monistere that the latterwas "finished"with theCompany orthat he had cutKoepp's throat,Peters candidly admitted that Koepp toldMonistere"Tony,Ithink you are making a big mistake."Rounding out Peters'testimony on this issue, he averredthat he andthe Companyreceived letters from the Unioncontaining the names of the committeemen chosen by itsmembers.IcreditMonistere's testimony,not only because of theforthright mannerinwhichitwas given, but also becauseIdeem any contrary testimonial utterances by Koepp andPeters both improbable and implausible.Thus,Koepp andPetersadmitted that, during the conversation withMonistere in August,Koepp asked him whether he was"connected" with theUnion and whether he had accepteda "book"to represent the Union at the shipyard in theforthcoming election. Inasmuch as Monistere received hisportfolio as a committeeman at the union meeting, I finditimplausible thatKoepp would not have questionedMonistere as to whether he attended the meeting.Moreover,Koepp admittedly inquired ofMonisterewhether"there was anyone else in the Union at the Plantconnectedwith the Union"andwhether"therewasanybody else in the Yard here who has accepted a book orhas decided to represent the Union."Once again, Iconsider the denials of Koepp and Peters that theyinquired into who attended the union meeting inherentlyimplausible in view of the very content of their owntestimony.Furthermore,while Koepp denied that he toldMonistere that the latter was "finished"with Respondent,he admitted that he deemed Monistere an ingrate forsiding with the Union after Koepp had attempted to betterMonistere's lot, and that Monistere'sunion propensities"disturbed"him. In addition,Peters acknowledged thatKoepp informed Monistere that he was "making a bigmistake" by carrying the Union's banner.In short, I find that, late in August, while in aconversationwithMonistere,KoeppinterrogatedMonistere concerning his union activities and the activitiesof his fellow employees in the manner set forth inMonistere's testimony.Ialsofind that, during thisdiscussion,Koepp threatenedMonistere with undefinedreprisals because he espoused the Union'scause.By sodoing,Iconclude thatRespondent violated Section8(a)(1).Ifurther find that, in early August,Koepp informedMonistere that Respondent was unable to grant him awage increase because the"Union won'tletus," andpromised to proceed to the"main office right now and seewhat I can do for you."While it is true, as hereinafterchronicled,that Peters had promised Monistere a payincrease prior to the advent of the Union and that PeterstoldMonistere after the first election that Respondent wasunable to award the increase because the Union had its"hands tied"by virtue of certain objections to the firstelection and the scheduling of the second,and while Ihave found,as reported elsewhere,that Peters' commentsin this regard were legally permissible,I am not persuadedthatKoepp's fall in the same mold. At the time of hisconversation concerning wages withMonistere,Koeppknew that the Board had under consideration theschedulingof a second election which was held onSeptember 12. Moreover,at the same time, Monistere haddemonstrated no overt interest in unionization. Underthese circumstances,I find it reasonable to conclude thatKoepp sought to wean the allegiance and support ofMonistere by proffering economic benefits in spite of thefact that the Union's representational efforts might haveforestalled their legitimate award.Accordingly, I concludethat by Koepp's offerof a wage increase to Monistere,Respondent violated Section 8(a)(1).1.The Conduct of Supervisor Norman BourgeoisAnthonyMonistere testified that,onAugust 30,approximately a week after his conversation with KoeppregardingMonistere's union activities,he discoursed withNorman Bourgeois,Respondent'smachinist foreman.While hanging a rudder on,a tugboat,Bourgeois boardedthe vessel and "wanted to know how come I got in there,if I was high pressured to sign up for committeeman, andall."Monistere replied that he had not been forced intoassuming this position but did so voluntarily. Bourgeoisinquired if Monistere"wanted to get out, that he could fixitwhere,you know, where John Koepp and all of themwould forgive me for what I have done,you know, and EQUITABLE EQUIPMENT CO., INC.309that he would make it possible for me to be back in goodstanding with the company. But as far as he knew, at thetime, I was in bad standing with the company." Monistererejoined that if Bourgeois "wanted me to get out so badlyand if Mr. Koepp wanted me to get out so badly, if hewould go up there and tell Mr. Koepp to give me, to writeme a written guarantee that I would never be laid off orfired I would withdraw."Norman Bourgeois, who was Monistere's immediatesupervisor,recalledadiscussionon that day withMonistere.According to Bourgeois' version, he boardedthe tug and approached Monistere and an employeenamed James Wager, who were in conversation. BourgeoisoverheardWager tellMonistere that the latter was"making a mistake.Won't you come over to theCompany?" Monistere replied, "Well, I can't. I am toodeep in it." Turning to Bourgeois,Wager asked theformer, "Don't you think he's making a mistake," andBourgeois answered, "Well, I don't know." Monisterespoke up and said that "I know I am getting fired. I can'tvery well back out. If the Company will give me a writtenstatement that I won't be laid off . . . I will come over."Bourgeois stated that no company could give such anassurance, but promised that Monistere would continue tobe employed as long as any other personnel. During hisexamination,BourgeoisdeniedthathequestionedMonistere whether the latter had been pressured into theUnion,denied that he promised to obtain Koepp'sforgiveness if Monistere defected from the Union's ranks,and denied that he told Monistere that he was "in reallybad relationship with the Company."Ido not credit NormanBourgeois'denials, for I believethey were contrived. Thus, Monistere testified that, in hisconversationwithBourgeois, the supervisor desired toknow why he joined the Union and whether he had beencoerced into becoming a committeeman. During hisexamination,Bourgeoisadamantly insisted that he neverlearnedthatMonisterehadbeenselectedasacommitteeman, either by way of overheard rumor or fromthemouths of Koepp, Peters, or any other official ofRespondent. He also steadfastly proclaimed that he neverdiscussed theUnion's organizational campaign or theidentityofunionadherentswithKoepp or any otherofficer of Respondent, with the exception of his brother,HudsonBourgeois.Yet, Koepp emphatically declared onthe stand that he received a union letter designatingMonistere as a committeeman 4 days before Bourgeois'conversationwithMonistere which Koepp immediatelyturned over to Bourgeois' attention. In addition, Koepptestimonially recounted that, after his conversation withMonistere in which the former learned of Monistere'sextensive involvement in union affairs, he revealed thisintelligence to Bourgeois who became "disturbed" by theknowledge.IcreditMonistere's testimony and find that, on August30,Respondent's Machinists Foreman Norman BourgeoisquestionedMonistere as to why he had joined the Unionand whether he had been coerced into becoming a unioncommitteeman, and promised that he would use his goodofficestorestoreMonistere to good standing withRespondent's officialdom if he abandoned the Union. Iconclude that, in the context of this case, the interrogationand the proffer was coercive within the meaning ofSection 8(a)(1) and violative of that Section.thefirstelection,DouglasPeters,Respondent'ssuperintendentofproduction,recommendedtomanagement thatMonistere receive an hourly wageincrease of 14 cents and Monistere was so informed.'However, Monistere failed to receive the raise. About aweek following that election Peters came to Monistere andexplained "the union got things tied up right now but assoon as the union lets us, I'm going to compensate you 10cents for your waiting period," meaning that "that wouldbe a total of 24 cents raise as soon as the union would lethim." In this connection, Peters informed Monistere thattheUnion had filed objections to the election and that"we wouldn't be able to do it, give any raises until ourelection is set aside and we have a second election or theysay the first election is all right."Peters' testimony on this score is not at substantialvariancewithMonistere's.Peters related that, severalweeks before the first election, he recommended a wageincreaseforMonisterewhichdidnotgo through.However, 2 days after the election, he approved a raise of14 cents per hour for Monistere and personally notifiedthe latter of this personnel action. According to Peters,"Before it [the increase] could be completely implementeditwas stopped by the Main Office after it left my office.They were apparently notified about the Labor Board,that they had charges filed against us by the Unioninvolving the first election, concerning the first electionand that all wages would be frozen until, pending theoutcome of either the first election, it was either set aside,accepted or a new election was held." Peters conveyed thisinformation toMonistere, stating "the raise that I hadapproved for you has been stopped again. The Union inthe last election had filed a protest against us on unfairlaborpractices in the last election.And, there is apossibility there will be another election or this one will beset aside or there will be another election. Now all wageshave been frozen, not just for you but for everybody bytheMain Office until this thing is resolved out either byanother election or this one is accepted." Peters continuedthat "the Main Office had decided we wouldn't give anyincreases pending an election because of the possibility ofintimidating the employees to vote for the Company."Monistere remarked, "I understand," and the subject wasdropped. Concluding Peters' testimony, he denied that heofferedMonistere a bonus of 10 cents per hour forwaiting for his wage increase, a testimonial conflict whichis not critical to a resclution of the ultimate issue in lightof the allegations in the complaint.Inhispleadings, theGeneralCounsel alleged thatRespondent, by Supervisor Peters, "orally informed anemployee [Monistere] he could not have a wage increasebecauseoftheUnion."AsMonisterehimselfacknowledged on the stand, Peters meant by thisstatement that Respondent was legally foreclosed fromawarding economic benefits pending a Board decision onthe Union's objections to the election because, as Petersput it, the award might be viewed as "intimidating theemployees to vote for the Company." As the Boardobserved in a case not dissimilar from the instant one,"We are unable to conclude that the Employer, by itsannouncement ... sought to shift to the Petitioner [union]'When the petition in Case i5-RC-3888 wasinitially filed by the Union,the requestedunit didnot encompassthe employees at the MadisonvilleJ.The Conduct of SupervisorDouglas PetersinstallationwhereMonistere was employedAt some undisclosed dateprior to the balloting and prior to Peters' recommendation,the unit wasAnthony Monistere testified that, some monthsprior tcenlarged by the Board to include those employees 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe onus for the postponement of adjustments in wagesand benefits for employees it sought to represent, or todisparage and undermine the Petitioner by creating theimpression that it stood in the way of their gettingplannedwage increases and benefits"' Moreover, hadRespondent paid the wage increase to Monistere, it mightvery well have been brought before the Board on chargesof interferencewithemployees' statutory rights byaffording economic benefits to them while a questionconcerning representation was pending '° Accordingly, Iconclude that the General Counsel has failed to make outacaseon this issue I shall therefore dismiss thisallegation from the complaintK The Conduct of SupervisorHudson BourgeoisEmployee Bill Green did not appear at the hearingHowever, the parties stipulated that, if called to the stand,he would have testified as followsApproximately three weeks before I attended thehearing in the election case, I was called into the officeofHudson Bourgeois [Respondent's assistant vicepresident and plant superintendent) and Harold Hebert,and been asked, "Are you helping organize the yard " Itold him, "No, sir " He said, "We have a letter herefromMr Hornsby which says that you and LarryLaFarge are trying to organize the yard " I said, "No,sir " Bourgeois said, "Well, we have been told you aretrying to organize the yard " I told him that when Icame there I came there, I came off construction work,that Iwas a union man, that they knew it when I hiredinBourgeois said they did not think I was the type ofman to try to come there and organize the union AndItoldhim I carried two membership books in mypocket already This was about all that was saidClifton Stone testified that, a few days before the firstelection, he was summoned to Bourgeois' officeWhen hearrived,Bourgeois inquired "who got to me," and Stonereplied that no one had Bourgeois then said, "why areyou giving up these many years here with me and thisorganization that is going to go forward for a losingbattle, a losing thing, like the Union " Stone stated thathe did not believe the Union's cause was lost, and that hehoped to gain more attractive benefits by collectiverepresentationBourgeois ridiculed Stone's observationsand asked whether the latter had received his union"book," to which Stone replied that he had not andprobably would never get one Bourgeois then stated toStone that "if you are so set on a Union job why not quitand go to a Union fob " Stone retorted that he "wasgoing to stay there until the Union told me to leave orthat he should fire me " Bourgeois observed that theCompany had grown over the years and commented thatStone "would grow with the company providing youwouldn't take sides with the Union " Bourgeois amplifiedthiscomment by stating that "Frank Thresher wouldeventually would be stepped up to Superintendent whichhe was Foreman at the time and since I had been therelonger than anyone else I would be scheduled for his jobas General Foreman of the Yard "Stone further testified that, a week or two before thesecond election, he engaged in another conversation withHudson Bourgeois. On this occasion, Stone entered thebathroom to relieve himself and, when he arrived, henoticed the presence of Bourgeois who was reading'See UARCO Incorporated,169 NLRB No 162"SeePerformanceMeasurementsCo, Inc.148 NLRB 1657, 1658pro-Respondent election posters which were affixed to abulletin boardObserving Stone, Bourgeois asked what theformer was doing in the room and Stone explained that hewas simply answering the call of nature Bourgeois shotback, "this wasn't no place for union organizers to hangout " Stone repeated that he had come to relieve himselfand angrily remarked that if Bourgeois did not believehim Stone would display the end productAt thisjuncture,Bourgeois warned, "you think you are in thedriver's seat now but when this union stuff is over with Iwill be in the driver's seat and that 40 foot gate will hit allyou Union Loving Motherin the" According toStone, this was his first visit to the restroom on that dayand he did not discuss the Union with any otheremployees during this visitSurprisingly, Bourgeois corroborated Green's stipulatedtestimony in its essential detailsHence,Bourgeoisadmitted that he had a conversation with Green in Aprilconcerning the Union. On this occasion, he summonedGreen to his office and, in the presence of Assistant PlantSuperintendent Hebert, Bourgeois "told Mr Green thatwe had rumors that he and other men in the Yard werecirculatingUnion Cards for the people to sign, differentpeople in the Yard, in order to try and get a UnionElection "Greendenied that he had solicited anyemployees on behalf of the Union, explaining that he wasnot interested in this type of labor organization because hehad previously been a construction worker and heldmembership in construction unionsWhileBourgeoisinitiallyrelated that he learned of Green's efforts onbehalf of the Union from Hebert, who in turn gained thisknowledge from Stone, Bourgeois subsequently concededthat he told Green that he had received a letter from aMrHornsby notifying him that Green had beencirculating union authorization cards in the shipyardIcredit the proffered testimony of Green, which is notbasicallydisputed,and find that, in April, HudsonBourgeois calledGreen into the former's office andinterrogated him as to whether he had been solicitingmembership among Respondent's employees on behalf oftheUnion I conclude that this conduct falls within theproscriptive ambit of Section 8(a)(1) of the ActBourgeois also acknowledged that he had a discussionconcerning the Union with Stone on the day before thefirst electionHis version of this incident is that, on July9, Stone voluntarily visited his office and stated, "Buddy,Iwant to let you know that I'm on the other side of thefence. I am not going for the company in the Election "Bourgeois asked, "well, Stone, what did we do to you'i"Stone replied, "Well, you didn't do me anything I haveanalyzed both sides of the story. I told you once before Iam a man without any education whatsoever, and I am apoor boy, I have been working in the shipyards, I got totook out for Stone first I got a wife and a couple ofkids " Bourgeois pointed out to Stone that the latter hadbeen employed in the shipyards for years and knew whatthe going rate of pay was, and then remarked, "Well,Stone, my recommendation to you if you feel this way, isthisYou either should change your daily budget way ofliving or seek employment in a different field." In histestimony, Bourgeois denied that any mention was madeof a "Union book," denied that he told Stone to seekemployment elsewhere if he was so set "on a Union job,"and denied that he informed Stone that the Company wasa growing concern and that Stone would grow with it andreceive a promotion if he abandoned the UnionBourgeois also recalled a conversation with Stone in themen's room about 3 weeks before the second election It is EQUITABLE EQUIPMENT CO.,his testimony that he was present in the restroom at thetime when Stone and an unidentified employee entered.Although Stone and his cohort were engaged in a dialogueas they entered, Bourgeois admitted that he did notoverhear what was spoken Nevertheless, Bourgeois wasprompted to call out "Stone, this Restroom is not ahangoutDo you have to do something here, do what youhave to do and let's get back to the job" Stone repliedthathehad come in response to nature's call andvolunteered to prove this to Bourgeois Bourgeois retorted,"Stone, I have no objections, you have the same rightshere as anybody, all I asked you to do is not to loaf herein the Restroom, that is all that I have asked of you "When questioned as to whether he observed Stone goinginto this edifice earlier that day, Bourgeois replied in theaffirmative, stating "Several times, I did not count thetimes " Concluding Bourgeois' testimony, he denied thathe referred to the Union during this conversationIhave heretofore found that Stone was a truthfulwitnesswhose testimony was worthy of belief and Iperceive no reason for departing from this appraisal inassessing the quality of his testimonial utterances wherethey collide with Bourgeois' I deem it implausible thatBourgeois' sole concern when he met Stone in the men'sroom before the second election evolved around thelatter's frequent use of that facility on that day, and thatBourgeois did not broach the subject of the Union or theelection on this occasion At the time of this conversation,Bourgeoiswas fully apprised of Stone's increasingaffection for the Union Thus, I have heretofore foundthat, on the day before the initial election, Stone refusedtowear a company electioneering button bearing thelegend "I am True Blue," and reluctantly distributedthose buttons to his crew on Thresher's orders. I have alsofound that, after an altercation between Stone andThresher about a week following this balloting, both menproceeded to Bourgeois' office where Thresher announcedthat he "was figuring on cutting [Stone] down because Itied up with the Union " Moreover, I have found thatRespondent received a letter from the Union in Augustsetting forth the names of the committeemen, and Stoneheld such a post In sum, I find it improbable thatBourgeois would have been irritated by Stone's allegedlyfrequent trips to the restroom on the day in question, adereliction never previously charged against this senioremployee so far as this record standsBased on Stone's credited testimony, I find that, priorto the first election, Bourgeois questioned Stone as to hisreasons for making common cause with the Union andsuggested that Stone should seek employment elsewhere ifhe desired collective representation. I further find that,during this episode, Bourgeois promised to promote Stonetoa supervisory position at some future date if heabandoned his interest in and support of the UnionMoreover, I find that, before the second election,Bourgeois threatened Stone that when the balloting wasconcluded he and his fellow union adherents would besevered from Respondent's employment rolls I concludethat,byBourgeois'statements,Respondent violatedSection 8(a)(1) of the ActL. The Conduct of Supervisor Sonny AlleyThe testimony of Cecil Kersh is uncontroverted and Ifind that, approximately 4 weeks prior to the firstelection, he engaged in a conversation with his supervisor,Sonny Alley During their colloquy, Alley asked Kersh forhis "honest opinion about the union " Kersh, who waswearing a union button on his apparel, replied that hefavored the Union because of the benefits which it offeredAlley informed Kersh that the former was a dues-payingmember of the Machinists Union and remarked that hecould not fathom how a union could benefit shipyardworkers. Alley added, "If the unions did come in, that hewould most likely have to lay two or three people off, andthat we would more or less work on a day to day basis,rather than steady." Alley also stated that, under a unioncontract, layoffs would be dictatedAbout 2 weeks before the election, he had anotherconversation with Alley.When Kersh was first employed,he was told he would subsequently receive the top pay forhis craft. Not having received it, he sought out Alley andrequested the increase.Alley replied that "the lawprevented them from giving a raise during a unioncampaign "Clyde Ray Malone's testimony is undenied that, about6 to 8 days prior to the first election, Malone complainedtoAlley that, when he was hired, he too had beenpromised a wage increase in 2 to 3 months and that hehad not been awarded it Alley remarked, "Do you knowthis union could hold this up or actually stop you fromeven drawing this money9 Although I held a card with theunion, I feel personally that the yard will be closed downbefore he will ever sign a contract."On the basis of the foregoing undisputed testimony, Ifind that Alley questioned Kersh about his desires forrepresentationby the Union, and warned that theemployees ran the risk of a reduction in force if the Unionwas successful because, under a negotiated agreement,layoffswouldbenecessaryIconclude that thesestatements,whenconsideredinthecontextofRespondent's other unlawful conduct portrayed herein,violated Section 8(a)(1)However, I am not convincedthatAlley's comment to Kersh that "the law preventedthem from giving a raise during a union campaign" wasoffensive of the statute. As in the case of the statement ofSuperintendent of Production Douglas Peters regardingthe award of wage increases, Alley was simply stating atruism for, had Respondent awarded pay raises shortlybefore the election, this conduct could very well havefound its way in the complaint issued in this proceeding.Accordingly, I shall dismiss the complaint insofar as italleges that Respondent violated the Act by the foregoingstatement of Alley.Ialso find that, in early July, Alley informed Malonethat Respondent would close its shipyard before it wouldever sign a contract with the Union. In my view, thisthreat of closure impinged upon Malone's freedom ofchoice in the impending election and was violative ofSection 8(a)(1).M The Conduct of Supervisor Harold HebertCliftonStone testified that, approximately a monthbefore the first election, Assistant Plant SuperintendentHarold Hebert approached Stone in the pipefitters shackwith a form in his hand. Hebert asked Stone "what Ithink of the Union and what way probably I would vote,did I like the union." Hebert further inquired into thenames of Stone's friends with whom he ate dinner androde to work Hebert made a note of Stone's responses onthe form which he carried. Hebert then wrote down aseries of questions on about 40 to 50 pieces of paperwhich he gave to Stone with the suggestion that "I go andquestion the men how were they going to vote." StonetoldHebert that he was still on the fence as to his voting 312DECISIONSOF NATIONALLABOR RELATIONS BOARDchoice, but he agreed to interrogate his crew with thequestions which Hebert had given him Hebert instructedStone to observe the eyes of the employees whom hequestioned because "if they looked down to the groundthey usually looking off and don't want to talk about itand they probably would be uncertain or they wereagainst us. If they just come out direct and looked youright in the eye and said, no, I ain't going to vote for theunionmore than likely that man of that type was notgoing to vote And that if they were hemming and hawingaround, trying to get off the subject more than likely hesaid he would go for the union " At the conclusion oftheir conversation, Hebert related that "if the union got inhere more than likely we wouldn't get no raise Definitelythe company had said too that the union didn't have allthe say-so" and that Respondent would reduce its hourlypay scale to the level paid by another company in theareaStone further testified that he attended his first unionmeeting about a week or two before the first election Thefollowing day, Hebert accosted him and remarked "I gaveyou all morning to come and tell me but, that you went tothe union meeting and to tell me who was there, and hesaid,you hadn't done so." Stone replied that he hadpreviously heard the Respondent's side of the electoralargument and that he attended the meeting to hear theUnion's. Hebert asked, "you going to change," and Stoneresponded, "I think I am." Thereupon, Hebert inquiredinto the names of the employees who had attended theuniongatheringbutStone refused to divulge thisinformation.According to Stone, about a day or two before the firstelection,Hebert escorted Stone and some other employeesover to a billboard which contained samples of the ballotstobe utilized in the forthcoming election Pointing hisfinger at the box designated "None," Hebert warned that"this is where you must vote if you want to hold yourjob."Stone jokingly placed his finger in the boxdesignating a vote for the Union, whereupon Hebertexclaimed "I will kick you in the"Shortlythereafter,Hebert came to Stone and instructed the latterCo visit the men in his crew with a sample ballot and stressthe fact that "if they wanted to hold their jobs to vote inthe box which read, `None.' "On the day before the first election, as reportedelsewhere, Stone's immediate supervisor, Frank Thresher,directed Stone to wear a company campaign button andto distribute similar buttons to the employees in his gang.Stone refused to pin one on his apparel. About an hourlater he met Hebert who was wearing the button andHebert asked why Stone did not bear one as well. Hebertcautioned, "You'd better wear one and be True Blue tothe Company." Stone protested that he preferred to sidewith the Union, to which Hebert replied, "If I [Stone]knew what was good for me that I had better wear thebutton."Stone also testified that, approximately 2 to 3 weeksprior to the second election, Hebert questioned him as towhether he had changed his mind about voting for theUnion.When Stone replied in the negative, Hebertremarked "if you Union Lovers would hurry up and getthis thing over with the company was going to give us 22to a 25 cents raise and if we voted the union in there, weprobably wouldn't get nothing but $3.37" which was lessthan the going rate. About a week before the secondballoting,Hebertagainspoke to Stone. In thisconversation, Hebert stated that he "hated to see me getmessed up and so forth with this union that there was somuch corruption and all in it, I was being misled and if Iwould realize, if I realized, if we voted the union in thereMr. Levy would close down the yard." Hebert thendirected Stone to "instruct the men to that effect."The final conversation relating to the Union took placeabout a week after the election. It is Stone's testimonythat, on this occasion, Hebert approached and stated withlaughter in his voice that "he didn't hold no hard feelingsand all but said he was intending to step me up intoForeman, which would be Frank Thresher's job FrankThresher was going to be stepped up to Superintendent ifIhadn't took sides with the Union I told him I had bitoff a chew of tobacco I guess I would have to chew it "Hillard Pruett testified that, the day before the firstelection,Hebert told him "I heard you was for theunion " After Pruett confirmed his allegiance to that labororganization, Hebert warned, "You'd better stay with us "Inhis testimony, Cecil Kersh related that, about 2weeks before the first election, Kersh asked Hebert for awage increase. Hebert replied that Respondent could notgrantany raises due to lack of work. During thisconversation,Hebert stated that "he didn't see how theunions could benefit us more than what we were alreadygetting.And said Captain Levy didn't have to submit to acontract even if the unions came in, that rather he askedhow would I feel if I come to work after a strike, if theunions came in, and Captain Levy didn't submit to acontract, then the next alternative would be to strike, howwould I feel if I came back to work and someone else hadmy job. That was perfectly legal, that the man could hiremen to do the work while the other employees were outon strikeAnd he also made the statement that CaptainLevywould rather close the yard than submit to acontract."Respondent summoned Hebert to the stand to meet thetestimony of Stone, Pruett, and Kersh He admitted that,inlateJune,Kersh asked about the possibility ofobtaining a wage increase and Hebert stated that such anaward was out of the question at that time because itmight subject Respondent to unfair labor practice charges?'Kersh then posed the query,"How do I stand?" towhich Hebert answered, "Cecil, you stand just like youalways have You've got a job here, I have no ill feelings.You have exposed yourself. I take that as your feelings.You believe in what you want " When Kersh inquiredwhether the yard would be closed because of the Union,Hebert stated "Cecil, this I can't determine. Only wayanything like this could happen would be if the unions didwin the election, and the demands were such as CaptainLevy could not meet the demands. Then the union did pulla strike, and we could not operate. Then we would have toclose."He then added, "I didn't think this wouldhappen."Hebert also admitted to a conversation with Pruett afew weeks before the first election. On this occasion,Pruett was looking at a campaign poster on a billboard inthe shipyard which contained pictures of two grocerybaskets, one empty and one full. When Pruett inquired,"How do you like that?", Hebert retorted, "it couldhappen." Apart from this discussion, Hebert insisted thathe had no other discussions with Pruett regarding the"Whether Hebert declined to award a pay raise to Kersh because of thefear of triggering the filing of unfair labor practice charges, as he testified,or because of lack of work,asKersh averred, this would not, in myopinion, have been violative of the statute under the circumstances herepresented.Insofar as any allegation in the complaint is susceptible of aninterpretation that this conduct was unlawful, it shall be dismissed EQUITABLE EQUIPMENT CO., INC313UnionWhilehesteadfastlydeniedthatheeverquestioned Pruett as to whether the latter favored theUnion or ever cautioned him to "stick with us," Hebertconceded that he knew that Pruett was in league with theUnion because "he led me to believe in his actions theway he hedged about by the posters and all "Regarding the testimony of Stone, Hebert categoricallydenied every essential portion of that testimony I do notcredit these denials, nor do I credit the denials where histestimonial utterances collide with those of Kersh andPruett, for I believe that his testimony was contrived asevidencedbythefollowinghappenstanceOncross-examination by the General Counsel, Hebert wasqueried as to whether he had ever given Stone examples ofquestions on little pieces of paper which Stone was toutilize in order to determine whether the employees werefor or against the Union He flatly responded, "No, sir."Hebert then adamantly denied that he had ever jotteddown on paper some form questions that might be put toemployees to determine if they were prounionWhenasked again whether he had given Stone pieces of paperwith questions to be asked of employees, he replied, "No,sir,not that I can remember " At this juncture, counselpresented two handwritten notes to Hebert, one of whichbore the names of employees S Allen and Cisco, and theother contained the name of L C. Everett The first noteread "For union or againstWhat would do if union waselected and was pulled out on strike with 10 depend tofeed.Does he feel satisfied with benefits Co gives. Steadyemployment Top pay" The second note bore the words"New man with Co. Has steady fob-can union give himany more benefits than the Co gives Is he for againstunion "Hebert grudgingly acknowledged that he hadpreviously seen these notesWhen interrogated as towhere he had seen them, Hebert proclaimed that he hadreceived the notes from Stone before the first election andthat Stone commented in turning them over, "He wasgiving-he gave me these two He spoke to them like, hespoke to the other boys like for instance Larry LaFargeand Bill Green He told me about them " Hebert stoutlyclaimed that he did not know from what source Stoneobtained the documentsWhen pressed on the matter,Hebert ultimately confessed that the notes were in his,Hebert's, handwriting The following colloquy then ensuedbetween counsel and HebertQ When were these written?A This was written when Stone was giving me theinformation, sirQ. Why did youwrite questions when he was givingyou information9A.Well, just the way he gave them to me, I wrotethe question down, that was itQ Did you write the answers down?A. Just kept them in my mind, sir?Q But you wrote the questions?A Yes, sir.Q And you admit both these notes are yourhandwriting, is that correct?A Yes, sirQ. You weregoing to go question these people andask how they were going to vote?A ThatIwas going to ask them9Q. Stone was9A. Not that I can recall, sir.Q. Do you deny that you gave Stone 25 or morenotes with employees' names on them to question aboutthe Union9A No, sir, no, sir.Q You don't deny that, or you do deny it)A I do not deny it.Q What did you give Stone9A. A little booklet, yes.Q Tell us more about the little booklet.A It was just with the man's name, simplyreasons --Iwas curious of the people, not for a record ofanything,ordiscriminatingagainst the person oranything.Q But what was Stone supposed to put into thebooklets, how employees felt about the Union9A No, sir, just jotted down whatever the man wouldtellhim I mean if he felt that whatever the man, youknow, explained himself, say, "Well, what gripes haveyou got against the company," or anything-1credit the testimony of Stone, Pruett, and Kersh. Ifind that, on the dates set forth in Stone's testimony,Hebert interrogated the former as to his union sympathiesanddesires,instructedStone to interrogate otheremployees concerning their voting preference in theupcoming election; warned Stone that if the Union weresuccessfulRespondent would not only refuse to grant awage increase but would instead reduce the employees'wage scale, solicited from Stone the names of employeeswho had attended a union meeting; directed Stone to voteagainst the Union on pain of losing his job, ordered Stoneto inform his fellow employees that they must reject theUnion in the forthcoming balloting if they wished toretaintheiremployment with Respondent,threatenedStonewithunspecified reprisals if he failed to wearRespondent'scampaign buttons, promised Stone and hiscohorts wage increases after the election if the Union weredefeated,threatenedStone thatRespondentwouldterminate its operations if the men voted for the Unionand directed him to convey this information to his fellowemployees;and told Stone that he had forfeited apromotion to foreman because he sided with the UnionIfurther find that, on July 9, Hebert questioned Pruettconcerning the latter'sunion sympathies and created theimpression of the surveillance of Pruett'sunion activitiesby stating that he heard that Pruett favored the Union,and warned Pruett to forsake the Union in the ballotingFinally, I find that, around the end of June, HebertwarnedKersh that Respondent would shut down itsshipyard rather than submit to a contract with the Union.By the foregoing acts and conduct of Hebert, Iconclude that Respondent thereby violated Section 8(a)(1).N The Conduct of BenjaminWaldo and CalvinParmaleeQ Mr. Hebert,did you tell Stone you were going togive him some notes with some men's names on them,and to question these people and ask how they weregoing to vote?A Repeat the questionJames Granger's testimony is uncontroverted and I findthat,theday before the second election, he andLeaderman Willie Andry were walking through a shop inthe shipyard when they passed Benjamin Waldo. Andrycalled out toWaldo that Granger was"another unionman " Parmalee was standing nearby and, after Waldoinquired of Granger whether he was in fact a unionsupporter and received an affirmative answer,Waldo 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclaimed "after tomorrow this is another man that wouldbe gone " Parmalee broke into laughter and inquiredwhetherGranger was a member of the Union, andGrangerconfessedthathewas.Withthis,theconversation terminatedThe General Counsel argues that the statements ofWaldo and Parmalee are attributable to Respondent andthat they were coercive within the purview of Section8(a)(I)Respondent contends that it is not responsible forthe acts and conduct of Waldo and Parmalee because theylackthestatutory indiciaofsupervisoryauthority.Granger testified thatWaldo worked in the aluminumshop and "was sort of an inspector, a lower echeloninspectorWasn't a chief inspector " Granger describedWaldo's duties as inspection work to ascertain whethercertain small parts were adequately fabricated in additiontoWaldo, there were three female inspectors in the shopwho performed the same tasks as Waldo under thedirection of a chief inspectorHudson Bourgeois testifiedwithout dispute thatWaldo receives an hourly rate of$2 50, that the starting rate in the yard is $2, and that thetop nonsupervisory position in the Company is that of aleadman who is paid $3.91 per hour Bourgeois' testimonyisalso undisputed thatWaldo possesses no authority tohire or discharge employees, to assign work to employees,tomake changes in their status, to promote them, or torecommend any alteration in their terms or conditions ofemploymentAccordingly, I find that Waldo is not asupervisor within the meaning of Section 2(l 1) of the ActGranger related that Calvin Parmalee walked throughthe shop asking "Why isn't this moving" or "What iswrong with this "WhileGranger sought to establishParmalee's supervisory status by stating that the lattergranted Granger time off from work, he confessed that heasked permission to absent himself from an individualnamed Joe who referred him to Parmalee solely forpurpose of noting the time lost on his timecard whichParmalee had in his possessionHudsonBourgeoistestifiedwithout contradiction that Parmalee possessesnone of the statutory indicia of supervisory authority andthat Parmalee's authority is similar to that possessed byClifton Stone and Bill Green, both of whom are alleged tobe "employees" in the General Counsel's complaint Itherefore find that Parmalee is not a supervisor under theActAs I have found that Waldo and Parmalee are notstatutory supervisors, I conclude that their statements, asreported by Granger, are not binding upon Respondentand that it did not thereby violate Section 8(a)(1) I shallaccordingly dismiss the complaint insofar as it attributesthe commission of unfair labor practices to Respondent byvirtue of their conductO The Conduct of Supervisors Neville Levy andJohn T KnightThe complaint alleges that Respondent violated Section8(a)(1)by a series of speeches delivered by CaptainNeville Levy, Respondent's president, and Colonel JohnT.Knight, an official of Respondent, to the employeesshortly before the second election Inasmuch as I havefound that Respondent had indulged in an extensive seriesof acts of interference, restraint, and coercion prior to thesecond election which were violative of Section 8(a)(1),and in view of the conclusion herein made that thismisconduct so interfered with the holding of a free anduntrammeled second election on September 12 whichwarrants the scheduling of another vote, I deem itunnecessary to consider whether these speeches wereviolative of the Act. Even if these addresses were found tobe unlawful and coercive of the employees' freedom ofchoice, a consideration of that effect would unduly extendthis opinionMoreover, such a finding would merely becumulativeP The Objection to the ElectionAs heretofore noted, the Union filed an objection to theelection held on September 12 which does not find itsparallel in the complaint. In this objection, the Unioncharges that Respondent interfered with that election bythe conduct of Supervisor John Sisson who "was seatedapproximately twenty-five feet away from the voting lineat the New Orleans facility and during the afternoonsession, called out voters' names as they stood in line, andmade a thumbs-down motion with his hand," and Sissonwas observed in the voting area talking to two men asthey lined up to voteUncontroverted testimony concerning this incident waselicited from employee Thomas Huggins I find that, whileHuggins was standing in line waiting to vote, Sisson waslocated approximately 25 feet away where he proceeded togesturewith his hands pointing his thumbs toward thefloorAccording to Huggins, he interpreted this gesture tomean that Sisson was urging the employees to voteagainst the Union Huggins also observed Sisson speakingto some voters on the line but the former was unable tooverhear the content of the conversationsHuggins testified that Sisson was his "immediatesupervisor"who assigned work to approximately 13employees under him, grants time off, and disciplinesemployees as evidenced by the fact that he told anemployee to return home and procure workshoesHowever, the parties stipulated at the hearing that Sissonwas a leaderman with the same authority and duties asCalvin Parmalee, Bill Green, and Clifton Stone I haveheretofore found that Parmalee was not a supervisorwithin the meaning of the Act, and that the GeneralCounsel alleged in his complaint that Green and Stonewere "employees " In light of the stipulation, I do notcreditHuggins' testimony that Sisson possessed andexercised the authority of a supervisor and find thatSisson was a rank-and-file employeeIn announcing its new rule relating to electioneering atthe polls by word or presence, the Board addressed itsconcern to "last minute electioneering or pressure, andunfair advantage from prolonged conversations betweenrepresentatives of any partyto the election "" (Emphasissupplied.) So far as this record stands, there is absolutelyno evidence that Respondent instigated Sisson's actions oreven tolerated themMoreover, although Sisson was inthevotingareaforaconsiderableperiodof time,according to Huggins' testimony, he was not admonishedby the Board agent conducting the election or ordered toleaveAccordingly, I conclude that Respondent was notresponsible for or bound by this rank-and-file employee'sactivityIshall therefore recommend that this objectionbe overruledIhave heretofore found and concluded that Respondentindulged in an extensive series of acts and conductdesigned to interferewith,restrain,and coerce itsemployees in their exercise of their rights guaranteedunder Section 7 of the statute and, by so doing, therebycreated an atmosphere which made it impossible for itsemployees to express their free choice in the election"SeeMitchem, Inc,170 NLRB No 46 EQUITABLE EQUIPMENT CO., INC.whichwas held on September 12 1 shall thereforerecommend that, in addition to ordering Respondent torefrain from engaging in any like or related unfair laborpractices found herein, the election be nullified and thatanother election be conducted at an appropriate time.IVTHE hFFLCT OF T1IE UNFAIR LABOR PRACTICES UPONCOMMERCLThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that Respondent violated Section 8(a)(I)of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act I have also found thatRespondent, by the commission of unfair labor practicesproscribed by the Act, therebyengaged inobjectionableconductwhich interferedwiththeelectionheldonSeptember 12, 1968 1 shall therefore recommend that theelection be set aside and another be conducted at suchtime as may be appropriateUpon the basis of the foregoing findings of fact andconclusions, and upon the entire record in this proceeding,Imake the followingCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2TheUnion is a labor organization within themeaningof Section 2(5) of the Act3By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(I) of the Act4By the aforesaid unfair labor practices, Respondenthas interfered with and illegally affected the results of theBoard election held on September 12, 19685The aforesaid conduct constitutes conduct affectingcommerce within the meaning of Section 2(6) and (7) ofthe ActRECOMMENDED ORDERUpon the basis of the above findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct,asamended,Irecommend that Respondent,Equitable Equipment Co , Inc and its Wholly OwnedSubsidiaryEquitable-HigginsShipyards,Inc ,NewOrleans,Louisiana, its officers, agents,successors, andassigns, shallICease and desist from(a)Interrogating employees concerning their unionactivities in a manner constituting interference,restraint,or coercion within the meaning of Section 8(a)(1) of theAct.(b)Threatening employees that the shipyard wouldclose and their jobs would be lost if they voted for or315assisted the Union(c)Creating the impression of surveillance among theemployeesthattheirunionactivitiesareundersurveillance(d)Threatening employees with discharge or otherreprisals if they joined, voted for, or assisted the Union(e) Promising employees economic and other benefits ifthey refrained from supporting the Union.(f) Instructing employees to interrogate other employeesconcerning their voting preferences in Board elections(g)Threatening employees with a reduction of wagerates if they voted for the Union.(h)Ordering employees to convey threats to otheremployees that the shipyard would be terminated if theemployees cast the ballots for the Union.(i)Threatening employees with reprisals for failing towear its election campaign insignia(f)Threatening to withhold wage increases if theemployees voted for the Union2Take the following affirmative action designed toeffectuate the policies of the Act(a)Post at its places of business in New Orleans andMadisonville,Louisiana, copies of the attached noticemarked "Appendix"" Copies of said notice, on formsprovided by the Regional Director for Region 15, afterbeing duly signed by the Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material(b)Notify the Regional Director for Region 15, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 14IT IS FURTHER RECOMMENDED that !the election conductedin'theappropriate unitofRespondent's employees onSeptember 12, 1968, be set aside and another electiondirected at an appropriate timeIT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein, and that the objection to theelection be overruled"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substitutedfor thewords "theRecommended Orderof a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforcedby a decreeof a United StatesCourt of Appeals,the words"aDecreeof theUnited StatesCourt ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifysaid Regional Director, inwriting,within 10 days from the dateof this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that'WE WILL NOT interrogate our employees concerningtheir activities on behalf of New Orleans Metal TradesCouncil or any other labor organization in a mannerconstituting interference,restraint,or coercion within 316DECISIONSOF NATIONALLABOR RELATIONS BOARDthe meaning of Section 8(a)( 1) of the ActWE WILL NOT threaten our employees that theshipyard will be closed and that they will lose their jobsif they vote for or assist labor unions.WE WILL NOT create the impression among ouremployees that we are spying on their activities onbehalf of a unionWE WILL NOT threaten our employees with dischargeor other reprisals if they join, or vote for, or assist alabor organization.WE WILL NOT promise our employees economic andother benefits if they vote against a union or ceasejoining or supporting a union.WE WILL NOT instruct our employees to questionother employees concerning their voting preferences inLabor Board electionsWE WILL NOT threaten our employees that we willreduce their wages if they vote for a union.WE WILL NOT order our employees to convey ourthreats to other employees that the shipyard would beclosed if they voted the Union in.WE WILL NOT threaten our employees with reprisals ifthey do not wear our election campaign buttonsWE WILL NOT threaten to withhold wage increases ifour employees select a unionWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the Act.EQUITABLE EQUIPMENT CO.,INC.AND ITS WHOLLYOWNEDSUBSIDIARYEQUITABLE-HIGGINSSHIPYARDS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.IfEmployeeshave any question concerning this noticeor compliance with its provisions,they may communicatedirectly withthe Board'sRegional Office,T6024 FederalBuilding(Loyola),701LoyolaAvenue,New Orleans,Louisiana70113, Telephone 504-527-6361